In Mandamus. On relator’s petition for attorney fees and costs.
IT IS ORDERED that within ten days of this entry, relator’s counsel submit evidence, preferably including affidavits and a copy of any written contingent-fee agreement entered into with relator, specifying the attorney fees that relator actually paid or is obligated to pay her attorney for this mandamus action. See State ex rel. Russell v. Thomas (1999), 85 Ohio St.3d 1488, 709 N.E.2d 1215; State ex rel. Dist. 1199, Health Care & Social Serv. Union, SEIU, AFL-CIO v. Lawrence Cty. Gen. Hosp. (1999), 84 Ohio St.3d 1472, 704 N.E.2d 580; State ex rel. Gannett Satellite Info. Network, Inc. v. Petro (1998), 81 Ohio St.3d 1234, 690 N.E.2d 11.